If this opinion indicates that it is “FOR PUBLICATION,” it is subject to
                 revision until final publication in the Michigan Appeals Reports.




                           STATE OF MICHIGAN

                            COURT OF APPEALS


HASTINGS DOG PARK COMPANIONS,                                     UNPUBLISHED
                                                                  September 3, 2020
              Plaintiff-Appellant,

v                                                                 No. 348915
                                                                  Barry Circuit Court
CITY OF HASTINGS,                                                 LC No. 2018-000670-CZ

              Defendant-Appellee.


Before: BORRELLO, P.J., and SAWYER and SERVITTO, JJ.

SAWYER, J. (concurring).

       I concur in the result only.

                                                           /s/ David H. Sawyer




                                              -1-